DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–5 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CLOSURE PLUG FOR BATTERY WITH GAS-TIGHT SEAL FORMED OF MIXTURE OF POLYPROPYLENE OR POLYETHYLENE AND POLYISOBUTYLENE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one gas-tight seal arranged on an outer side of the closure plug." Claim 1 has previously recited the limitation "the closure plug comprising … at least one gas-tight seal." It is unclear how an element (i.e., gas-tight seal) can be on an outer side of the whole (i.e., closure plug) when the element (i.e., gas-tight seal) forms part of the whole (i.e., closure plug).
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "wherein the mixture comprises one part polypropylene or polyethylene and from 5 to 20 parts polyisobutylene." Claim 3 does not describe the basis on which the parts are determined (e.g., mass, molar, volumetric). The specification also does not provided any guidance to the basis on which the parts are determined.
Claim 4 recites the limitation "wherein the mixture comprises 10 parts polyisobutylene." Claim 4 does not describe the basis on which the parts are determined (e.g., mass, molar, volumetric). The specification also does not provided any guidance to the basis on which the parts are determined.
Claims 5–8 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakarine (US 6,146,784 A) in view of Li et al. (CN 107502234 A, hereinafter Li).
Regarding claims 1, 3, 4, 6, and 7, Hakarine discloses a closure plug (18) of a battery (10, C3/L45–54), the closure plug (18) comprising:
an external thread (30) for installing into an opening (22) of a battery cover (16, C3/L66–C4/L8); and
at least one gas-tight seal (38) arranged on an outer side of the closure plug (18, C4/L16–24),
Hakarine does not explicitly disclose:
wherein the at least one gas-tight seal comprises a mixture of polypropylene or polyethylene and polyisobutylene;
wherein the mixture comprises one part polypropylene or polyethylene and from 5 to 20 parts polyisobutylene;
wherein the mixture comprises 10 parts polyisobutylene;
wherein the at least one gas-tight seal further comprises at least one aggregate; and
wherein the at least one aggregate is at least one of kaolin, carbon black and a petroleum distillate.
Li discloses a gas-tight seal comprising a mixture of polypropylene ([0006]–[0007]) or polyethylene ([0007], [0010]) and polyisobutylene (see butyl rubber, [0009]); wherein the mixture comprises one part polypropylene or polyethylene and from 5 to 20 parts polyisobutylene (see sealing material, [0005]); wherein the mixture comprises 10 parts polyisobutylene (see sealing material, [0005]); wherein the at least one gas-tight seal further comprises at least one aggregate (see carbon black, [0011]); and wherein the at least one aggregate is at least one of kaolin, carbon black and a petroleum distillate (see carbon black, [0011]) to improve the stability of the gas-tight seal (see service life, [0014]). Hakarine and Li are analogous art because they are directed to gas-tight seals for batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gas-tight seal of Hakarine with the mixture of Li in order to improve the stability of the gas-tight seal.
Regarding claim 2, modified Hakarine discloses all claim limitations set forth above and further discloses a closure plug:
wherein the installing is a screwing (C4/L9–15).
claim 5, modified Hakarine discloses all claim limitations set forth above and further discloses a closure plug:
wherein the at least one gas-tight seal (38) is formed by at least one of an O-ring and a layer which is molded onto the outer side of the closure plug (18, C4/Ll6–24).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakarine (US 6,146,784 A) in view of Li (CN 107502234 A) as applied to claim(s) 7 above, and further in view of Furuya et al. (US 2015/0240131 A1, hereinafter Furuya).
Regarding claim 8, modified Hakarine discloses all claim limitations set forth above, but does not explicitly disclose a closure plug:
wherein the at least one aggregate is treated with hydrogen.
Furuya discloses a gas-tight seal comprising an aggregate treated with hydrogen to improve the mechanical strength of the gas-tight seal (see fumed silica, [0021]). Fumed silica is an aggregate treated with hydrogen (https://en.wikipedia.org/wiki/fumed_silica). Hakarine and Furuya are analogous art because they are directed to gas-tights seals for batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gas-tight seal of modified Hakarine with the aggregate of Furuya in order to improve the mechanical strength of the gas-tight seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725